 76DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal No. 25,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica(Tech WeldCorporation)and Timothy D.Cook,Sr. Case 1-CB-2749September 3, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a charge duly filed by Timothy D. Cook, Sr.,on October 18, 1974, as amended on November 15,1974, the General Counsel of the National Labor Re-lationsBoard, by the Regional Director for Region 1,issued a complaint on December 11, 1974, as amend-ed on January 31, 1975, against Local No. 25, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinafterreferred to as Respondent. Such complaintallegesthat Respondent has engagedin, and is engaging in,unfair labor practices within themeaning ofSection8(b)(1)(A) of the National Labor Relations Act, asamended, by restraining and coercing the aforemen-tioned employee in theexerciseof his rightsguaran-teed in Section 7 of the Act. The General Counselargues that the Respondent has attempted and is at-tempting to collect from said employee union dues asa condition of employment, pursuant to a validunion-security clause, but retroactively for a periodwhen no contractual obligation existed. Respondentfiledan answeron December 18, 1974, denying thecommissionof any unfair labor practices.On April 9, 1975, the parties executed a stipulationin which they agreed to certain facts, waived a hear-ing before an Administrative Law Judge and the is-suanceof an Administrative Law Judge's Decision,and submitted the case to the National Labor Rela-tionsBoard for findings of fact, conclusions of law,and an order based upon a record consisting of thecharges, the complaint and notice of hearing, the an-swer, and the stipulation of facts.On April 18, 1975, the Board approved the stipula-tion of the parties and ordered the proceeding trans-ferred to the Board, granting permission and time forthe filing of briefs. Thereafter, the General Counseland Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulations, the briefs, andthe entire record in this proceeding, the Board makesthe following findings:1.BUSINESS OF EMPLOYERThe employer is a Massachusetts corporation withitsprincipal office and place of business at 70BlanchardRoad, Burlington,Massachusetts, en-gaged in the manufacture, sale, and distribution ofmetal products. The employer purchases large quan-tities ofmetal,used by it in the manufacture of metalproducts,in Statesof the United States other thanthe State of Massachusetts and causes them to betransported from and through various States of theUnited States to the State of Massachusetts. Employ-er sells and transports in interstate commerce, sub-stantial quantities of metal products from its plant toStates other than Massachusetts. Employer annuallypurchases metal valued in excess of $50,000 frompoints outside the State of Massachusetts.The parties stipulated, and we find, that the em-ployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and we find that itwill effectuate the purposes of the Act to assert juris-diction herein.'II.THE UNFAIR LABOR PRACTICESA. FactsOn April 27, 1973, the Board certified RespondentLocal No. 25 as the exclusive bargaining representa-tive for the following unit of employees at the TechWeld Corporation facility in Burlington, Massachu-setts:All production and maintenance employees ofthe Employer at its Blanchard Road, Burlington,Massachusetts plant, including working leaders,but excluding draftsmen, technical engineers, ar-chitects, investigators, foremen, assistant fore-men, office and clerical employees, professionalemployees, guards and supervisors as defined inthe Act.After a series of negotiating meetings, Local No.25 and the employer entered into a collective-bar-gaining agreementon August 29, 1973, that containsa valid union-security clause in article 2, section 1?The contract provided for wage increases for mem-bers of the unit, ranging from a minimum of 35 cents1SiemonsMailingService,122 NLRB81 (1958).2 This provision reads- "Allpresentemployees who are members of theUnionon the effectivedate ofthis contract or the date of execution of thiscontraot,whichever is the later, shall remain members of the Union as acondition of employmentAll presentemployeeswho arenot members ofthe Union and all employees hired hereafter shall become and remain mem-bers of theUnionas a conditionof employmenton and after the thirtieth(30) dayfollowing the beginningof such employmentor the effective dateof this Contract or the date of execution of this Contract, whichever is thelatest "220 NLRB No. 16 LOCAL 25,TEAMSTERS77per hour to a maximum of 50 cents per hour. Twentycents of such wage increase was retroactive to Febru-ary 15, 1973, and the remaining increase was retroac-tive toMay 1, 1973. Agents of the Respondent in-formed the employees during August 1973 that theymust pay back dues from May 1973.Timothy D. Cook, Sr., James Senter, Armand Du-fresne, Thomas Pinard, and Thomas J. Seeley haveallpaid to Respondent the initiation fee and havepaid and are continuing to pay their dues obligationsfor the period from September 1, 1973, to the present.From and after various dates in September 1973, Re-spondent has notified each of the above-named em-ployees that he is in arrears of union dues for theperiod May 1, 1973, to September 1, 1973.On October 4, 1973, Respondent posted a noticeon the bulletin board at the employer's facility stat-ing that employees who had not paid dues by Octo-ber 15, 1973, would be terminated under the terms ofthe collective-bargaining agreement. To date, no at-tempt has been made by Respondent to dischargethose employees who are in arrears on their dues forthe period May 1, 1973, to September 1, 1973.B. The Contentions of the PartiesThe General Counsel contends that Respondentcannot lawfully cause the discharge of employees forfailure to tender dues for a period when there was nocontract in existence with the employer. Accordingto established precedent in this regard, his argumentruns, Respondent Union can cause the employer toterminate an employee only for a refusal to tenderperiodic dues and initiation fees which become dueduring the existence of a valid union-security clause.Despite the obvious benefits derived from the retro-activewage increase in the contract, the GeneralCounsel asserts the same does not impose an obliga-tion on the employees for the payment of dues undera retroactive application of the contract as a condi-tion of employment. For these reasons, he maintainsthatRespondent violated and is violating Section8(b)(1)(A) of the Act by insisting on the payment ofsuch dues.Respondent counters with the argument that Sec-tion 8(a)(3) of the Act establishes the effective date ofthe contract, rather than the date of execution, as thetime when a union can require the payment of peri-odic dues as a condition of employment. Since theBoard did not certify the collective-bargaining unituntil April 27, 1973, Respondent submits the employ-ees involved herein owe back dues from May 1, 1973,or the date of the second retroactive wage increaseunder the agreement. In this connection, Respondentargues that, if a union were unable to require thepayment of retroactive dues, a union would be en-couraged to strike immediately upon certification toexpedite the bargaining process.C. Discussion and ConclusionWe find that the date both Respondent and theemployer executed the collective-bargaining agree-ment is diapositive of the issues in this proceeding.Although the wage increases negotiated therein wereretroactive to February 15 and May 1, 1973, Respon-dent Union could not lawfully demand, as a condi-tion of continued employment, the payment of duesfor those months elapsed before the execution ofsuch contract. Consequently, the Respondent mayonly collect lawful dues and initiation fees for thetime period commencing with the date of the collec-tive-bargaining agreement which contains a validunion-security clause.The Board has held that a union-security clausemay not be retroactively applied? In theNamm's Inc.case, the Board reasoned:... back dues are plainly more that [sic] peri-odic dues or initiation fees that could lawfullybe imposed by a labor organization upon em-ployees covered by a union-security agreementas a condition of obtaining membership in goodstanding. [102 NLRB at 467.]Respondent would have the Board differentiatebetween the decisions above and the instant proceed-ing due to the retroactive nature of the wage increasefor the employees. In other words, the situation hereis distinguishable because the workers receive mone-tary benefits in return for the payment of back dues.However, the Board rejected such a contention inInternational Union of District 50, United Mine Work-ers.4 In that instance, the United Mine Workers andRuberiod executed an agreement on April 21, 1967,that was retroactive in its entirety to the beginning ofthe year. The Board held that the union could notdemand dues from members for periods before theexecution of the agreement. That decision is control-ling in this case.Accordingly, we find that Respondent violatedSection 8(b)(1)(A) of the Act by threatening employ-ees with discharge for failure to pay dues under theretroactive application of the union-security clause.Upon the basis of the foregoing facts and upon theentire record in the case, we make the following:3Namm'sInc,102 NLRB 466 (1953),InternationalUnion of District 50,and Local Union No 14029,InternationalUnion of District 50, United MineWorkers ofAmerica(Ruberoid Company,a Divisionof GeneralAniline andFilm Corporation),173 NLRB 87 (1968)4 Supra,fn. 3 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent,Local No.25, International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,is a labor organization with-in the meaning of Section2(5) of the Act.2.By restraining and coercing employees in theexercise of rights guaranteed in Section7 of the Act,the RespondentUnion hasengaged in and is engag-ing in unfair labor practices within the meaning ofSection8(b)(1)(A) of the Act.3.Theaforesaid unfair labor practices are unfairlaborpractices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Local No. 25, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Burlington,Massachusetts, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Requiring employees subject to a union-securi-ty agreement authorized by Section 8(a)(3) of theAct, as a condition of employment, to pay retroactivedues or fees under express or implied threats of dis-charge.(b) In any like or relatedmanner restraining orcoercing employees of the Tech Weld Corporation,in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights maybe affected by an agreement requiring membershipin a labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its offices and meeting halls in Burling-ton,Massachusetts, copies of the attached noticemarked "Appendix." 5 Copies of said notice, onforms provided by the Regional Director for Region1,after being duly signed by Respondent's officialrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby the Respondent Union to insure that said noticesare not altered, defaced, or covered by any other ma-terial.(b)Mail to the Regional Director for Region Isigned copies of the notice attached hereto as theAppendix, for posting, if the employer is willing, atthe employer's facility in Burlington, Massachusetts,in places where notices to employees are customarilyposted.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken to com-ply herewith.5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgmentof the UnitedStates Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentNotice to all members of Local No. 25, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and to all employees ofthe Tech Weld Corporation:WE WILL NOT require employees subject to aunion-security agreement authorized by Section8(a)(3) of the Act, as a condition of employ-ment, to pay retroactive dues or fees under ex-press or implied threats of discharge.WE WILL NOT in any like or related manner,restrain or coerce employees of the Tech WeldCorporation, in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extentthat such rights may be affected by an agree-ment requiring membership in our labor organi-zation as a condition of employment, as author-ized by Section 8(a)(3) of the Act.LOCAL No. 25, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA